DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected as being indefinite because it is unclear exactly what distinct arrangement it requires.  Specifically, the claim requires the internal face of the secondary portion of the tube to have “at at least one point, a normal direction,”; however, it is not clear how a point can define “a normal direction”, which is usually understood to be a direction that is perpendicular to a particular line or plane.  A point alone does not extend in any one direction, and therefore cannot define a normal direction.  Further, this particular subject matter is not shown in the drawings.  
Claims 8-13 are rejected for depending from indefinite claim 7.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein (US 5,397,063).
Regarding claim 1, Weinstein, as indicated by the citations herein and the annotated figures below, teaches a turbine for a fluid spraying device (fig. 1), comprising: 
a turbine body; 
a rotor (91) designed to drive a bowl (45) in rotation about a common axis of rotation (col. 6, ln. 1-2), the rotor surrounded by said turbine body in a plane perpendicular to the common axis (fig. 1); 
and a tube having an external face and an internal face (fig. 1 - the outer surface and inner surface, respectively), mounted coaxially with said turbine body (fig. 1) and intended to be mounted coaxially with a skirt (11, see fig. 1), wherein the tube is movable in rotation about the common axis relative to said turbine body (fig. 1), and wherein said turbine body is designed to prevent translation of the tube with respect to said turbine body parallel to the common axis (fig. 1), the tube comprising: 
a primary portion surrounded by said turbine body; and 
a secondary portion intended to be surrounded by the skirt, the secondary portion being offset in the downstream direction relative to said primary portion, the secondary portion comprising, on the external face, a first thread to engage a second thread formed on the skirt to press the skirt against said turbine body (fig. 1 - the thread shown at the left end).
Regarding claim 2, Weinstein teaches the turbine described regarding claim 1, and further wherein said turbine body has a shape designed to allow the flow of air to the skirt (via element 94, see col. 6, ln. 51-56 and fig. 1).
Regarding claim 3, Weinstein teaches a fluid spraying device (fig. 1) comprising: a bowl (45); the turbine described regarding claim 1; and an injector (55) designed to inject fluid into the bottom of said bowl (col. 4, ln. 54-59; fig. 1), wherein the skirt for said turbine at least partially surrounds said bowl in a plane perpendicular to the common axis of said turbine (fig. 1) and is designed to eject gas jets to shape sprayed fluid (via 95 and 98, see col. 6, ln. 53-66 and fig. 1).
Regarding claim 4, Weinstein teaches the fluid spraying device described regarding claim 3, and further wherein the external face of the tube of said turbine comprises a shoulder (annotated figure below) perpendicular to the common axis, and wherein the turbine body of said turbine comprises a support face bearing against the shoulder (annotated figure below) to prevent translation in the downstream direction of the tube relative to the turbine body.  
Regarding claim 6, Weinstein teaches the fluid spraying device described regarding claim 3, and, as indicated in the annotated drawings below, further wherein the turbine body of said turbine comprises at least a first part and a second part fixed to each other, the second part being offset in the downstream direction relative to the first part, the tube of said turbine being at least partially received in a groove delimited in a direction parallel to the common axis by the first part and the second part, the second part bearing against the tube to prevent translation of the tube in the downstream direction relative to the first part.  
Regarding claim 7, Weinstein teaches the fluid spraying device described regarding claim 3, and, as indicated in the annotated drawings below, further wherein the internal face of the secondary portion of the tube of said turbine has, at at  least one point, a normal direction, an angle being defined between the normal direction and a segment connecting this point to the common axis, the angle being measured in a plane perpendicular to the common axis and being distinctly greater than 5 degrees (fig. 4 - the angle at this point appears to be about 45[Symbol font/0xB0]).  
Regarding claim 8, Weinstein teaches the fluid spraying device described regarding claim 7, and, as indicated in the annotated drawings below, further wherein the internal face of the secondary portion of the tube comprises a plurality of notches.
Regarding claim 12, Weinstein teaches the fluid spraying device described regarding claim 8, and further wherein each notch has a section in a plane perpendicular to the common axis, the section of each notch being a circular arc (figs. 1, 4 - both notches will appear as a circle in the plane perpendicular to the common axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein.
Regarding claim 5, Weinstein teaches the fluid spraying device described regarding claim 4, and further wherein the primary portion of the tube of said turbine is delimited along the common axis by the shoulder and has a length, as shown in the annotated figure.  Weinstein does not explicitly disclose that the length measured along the common axis is greater than or equal to 5 mm.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to make the length greater than or equal to 5 mm since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

    PNG
    media_image1.png
    390
    771
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    914
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    311
    630
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 9-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter regarding claims 9-11:  the prior art of record does not disclose wherein each notch extends in a direction parallel to the common axis, in combination with the other elements recited.    
The following is a statement of reasons for the indication of allowable subject matter regarding claim 13:  the prior art of record does not disclose a tool designed to engage the internal face  of the secondary portion of the tube of the turbine of said fluid spraying device so as to transmit to the tube a force tending to cause the tube to pivot about the common axis relative to the turbine body of the turbine of said fluid spraying device, in combination with the other elements recited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamauchi (US 2016/0059248), Robisch et al. (US 4,589,597), and Kwok et al. (US 4,927,081) all disclose fluid spraying devices having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752